Case: 1:16-cv-08303 Document #: 215-1 Filed: 10/18/18 Page 1 of 24 PagelD #:2967

Exhibit S
Sick Call Logs

mi

 
 

 

 

i

© .

Ql S[EHIUY BUBIA) SS.Inh) Ag MalAaY ‘we

+

a

DO

D> , L

, 3 fae

& ° | 4 / Y/p.
= .

N i
By x Ss /re/ & fryer yr
&

g

 

ured uy

lg silre/y | Ht

Sifap/e , anno

 

ed pons
vy
\
a
In
~~
ae
~y
CS
oo
~

S
Q

 

 

 

cument #5 215-1
SI

8

OF
A\silme/U | Berm

 

 

 

 

 

 

 

 

 

 

 

 

 

a” i !
a |
2 PES Of LET HS oa JG
o | l Ute VY a@/r
2
o |
S| vem! ot
BLU] | wuwgiay | pwuugsay O/M TWuuadae | jo20z04g ava a,33u ,
Qs: nN HIAl WWAIN3G } GasIOsa4 ano “SN dau avd ANIVIdINO2 'aod.| goa JAY LNACISSY
n
O

(607 /J09 4915) 501 WHOS LSANDIY JDABIS HLIWSH (seid e8eq 22d avec ou"
DAL YASURPD ACPD LOPAABOVGERH AEUUID }

 

VQ
 

 

 

 

 

\

MN
co
Ql
tf
Q
: 5 2 wins ad FR sy
a aif 4 AOS
: ey
a f&t jP aaa
of | Ly he PG ff eS
ar aet
Be)

 

 

 

5-1 Filed: (10/18/18 iPa

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

(607 jJ0D 9921S) 907 INNO LSANDAY FDIANAS HWS

DOL FACGURPDACLDH LOMOIAPDYSESH YEWIID

UF TICs
Y Ve ee BPS LF
Tors cot of 3
“4 <. % é, po twat
FRp Ly by fo 4b
y p * lt t
: ool OY: SOLE, Lg iad
Ny | LY a Viray f L79
ee Z LIC, ff | |
= | a b V4 c¥ fet Vp
!
cay Ye LPI TE
ORY 7 TOY Oe yg a4 Rey
go ee foo * # CIs vk ow Ce
8 , 4 Ye Map y Sony
09 :
OO,
-- LY my ome
3 Be A CK 0 eyo eu Lag f
oO ew | SK j d i.
> . fe
Q i
oO
a ME
HSL) Wasa i Iwauaday Ofna VWHuUdsEY | [o203024 3LvG O3u | (
a HIAL TWIN3O | Ga,10s3Y SINFO "OSN dsay 31va LNIVIGINOD “dOQd goG FAN LN3OIS3Y |
8

{eseald odeg ia ered aug

SH eehy, eS ey, -sLvG
  

4
a
ax

Ee

 

 

 

 

 

 

 

 

 

\

Ssanree sp

Po A927 PvaH/

 

ee)

a

ee et (Me 7

 

-cv-08303 Document #: 215-1 Filed: ;10/18/18;Page 4 of 24 PagelD #:2967

1:16

EGP tyuwasay

 

 

SIRN | HIN

TWHddd3H

 

WALNad

xh
Os
QIA1IOS3SY

qvuuaday

 

 

DINITS

JOJO OI,

a1VG

 

0,044

 

 

d$34

diva

 

LNIVTdINOD

 

god

 

 

JWYN LNAGISAY

 

Case

“OSN ©

(507 1}2D 4315) 901 INNOd LSANDSY JOIAWAS HLIWSH
DOLL WPAUNVDAGLDH. LOSS (512 DYBORH yEULIO),

(aseajd ageg jad ayeq auc’

 

-alvd
 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MR
o

Pe spay” Secub SSinN AG MalAay Aned Xa

k/ Z

Bos “2

a

i

C

ane

A cam,

oO | 7

a i ben

oo Faw, :

ee Vase 6 MOU Peg Ota

ASG 26 ae . Man .

— A

wh LAce. ~L . a

gy Dee EES OL OY PD Ore

ae a £3

c . |

o i i

5 oF nw son, A

87 TE SOR ibe

3 L ee |
oa
7 Pe l :
7 oh, : ~ i : |
a, WHEaG2N | UV UME Te OM ; VWeusday joueieid BLO a,33d ; 4 |
= HUH | Wwinda | gaA0s38 | DINTID | “DSN Foes qiva — drnnewior | aod |

(A

(507 [10D WIS BOMN

2 ?
LA

€ a

Yod isang DlAyas HOWaH
JOLE POMS MUPLNEDH LISA GIAOYSOD yeuwsy

| aseajd a8eg usd syeg aud’

near
Rees

   

cures Ug

 

BJeueyw osuny Ag mainay ‘ee fA

|

:

Sif se le:

Ly
J&

. ser
» apeyb tey

i

CH

 

AF

 

‘ Vm ery “EE 4 ‘ fi
| or | ds
oT fh. Ae 7 AS ee
a A

“WO S AD

 

a >

TT al
| | Gy | op ORs

J 4 et
jms, pe Loy
foamy FOE es

 

ae
i

ffs

° 1S
joe,

 

“* boomer OEP
ives ment ee OF? ¥
ATS FO £39

 

 

 

‘ : : | e O5/, |
- if pred |g | Hy |
“3 ae pS ¢ OT i “ens
i | Sf, . f3
Ln Sify yet x joj
ny frre, oo , oe i C 2. i,
a a So ii iS > , fe

 

 

 

 

 

 

WWadsdad

 

 

FWiINIG

 

|
FAWN LN3QIS3Y |

VEYNSsTY
au SINFID

JODO} 014
“DSN

aLvG
dS3¥

 

 

 

 

 

 

 

|
Go3y | ,

 

Case: 1:16-cv-08303 Document #: 215-1 Filed: 10/18/18 Page 6 of 24 Page

3Lva LNIVIdNOD ! GOd

{aseajd adeg dad sieq sug’

(507 JO Y21S) 901 WYOd LSANOIY JAAS HLTWSH

Pap AWUNOD NOOR _aDIAJeBS un Bude
OTT OCE AMITINATHLOCA SL OVSOD
 

PBR acunh) Ag Malady we

 

 

 

14 Page 7 of 24 PageID #:2967

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

| ‘
Oo +
a 3
ap ~~ PEC gun vo
a +?
20 ay | KK | Seas WW
a a
x 7 Fy) A | Ps olf PyPSo
5 — ory |
Ee 7
8 J | A . Pe Le Z peony :
3—|——, 78

| TPF

oO a ] : dedy /
3 a bop |
® ‘
©
o xd
a TINY | Iwasasae | qwidaaay O/mM TWuuaIaY | = [630}014q ava ajay |
QsDN HW TWIN3d | GaATOSau DINITD “OSN ds3u aLva ~ | G0d god JIAWN LNIG1S3Y
O :

—1 os C- 9
(607 1199 9915) 901 WYOS 1SAN03¥ most LIWSH —_ (eseatd o8eg ad exeq exo
. iV

 

DOLE PV4SUN ODAC DH LOPS BS HSERH eua5
 

SERRE? pozeuewn aunAL Ag MABIAag ‘wo 7

 

3
be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g finn me

(607 112) 4215} 5O1 INOS ASANDIY IIAYTS HIIWaH

SOL Lf UD SOURED L078 (S22 O99 BH jewuos

MN

©

Oo

N

tt

QO

Q) T T T -

S| | - |

oO | | a |

N | | "

st |

= : . T

po aa

°  - << | | yoda O nef ;

© BS et /

Oo ;

co i 5) 1

: | SS, ey pe

5 é [Mop Owe G

a

=

o A Ge Tyee ye ab

LL F et

= - c

4

“ Gap ied elroy !

Bag acer eet M 8

=

5 Ge poe pe EP i

oO en ke R . f i

oO CH, >

i : ee a

3 oon:

oO-
a - dL ~ | |
ag | wnaaay Wwuwgaay O/M Twuasse | jovojoig 3iva) | au i |
mein INH WALN20 | Garaossy MIRITD ‘O5N dsay |) ava | LNIVIAIGD | ' God HoQ ZINN ENAGIS3H |
O : :

{aseajd a3eq jad ajeq aug

J / / fe ek

 

oa¥G
 

 

semur NWageuBlA) acini Ag paiaay Ape /
Ie | |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nied

-cv-08303 Document #: 215-1 Filed:/10/18/18| Page 9 af 24 PagéID #:2967

 

4

 

i i
| i }
XL i = i

jwusaay | ivaygg | = ofm = wwauadzu | fovowd | auva | aoae | | |
‘A WANS | O2NIOsaN | JINTD | “OSN dsay 3lva | LNIVIdINGD | | ddd |

ci—< |

(507 /J2D Y2IS) 9O1TWYOI LSANDIY JANIS HLWaH __ faseaid aBeq sad areg aug
SOLS SSS AOL NEOH.LOZa0 ISB OWRDDH yeu rT said

5

 

 

 

 

 

 

 

 

 

 

|
i
#0G FAVN LNZOISaH |

 

Case: 1:16
5
m
=

 
 

   

UPLAL as Ag MaGIAeY Ane

L me

een
4 >

er
SS
.

Sf 2d,
u>

 

ey
Ny

 

 

 

 

- 215-1 REPRE Pag
S
ts

 

 

ent #

 

x

\
*
¢

<

 

  

oe
~

L

x

 

 

 

AQ
t
r

 

 

 

 

 

 

 

 

 

 

 

 

Mh ” ;
BISL | qwausagy | Wwaddagy osm Twuuaday | joseyoug 3L¥G aaa | :
“NN HA TWiNSG | GaATOSay DINITS | “SSN day PS ALVG | op LRIVIGIIOD 'GOd; god | HAWN LNSOISas |

 

Case: 1:16-cv-08303 Doc

 

: LAE, 0-4
(B07 [fo> 4S) 501 WHOS deat ADIAWAS E Hiway jesea[d ade Jad ajeq sug?
' & HLOS4rs Buu 7 Ne

3aLf GURL)! MAO KGSY yew 22 CS LCE,

 

 

7d

 
 

 

 

 

 

 

i fo 4

 

 

3d :| 10/18/18 Page 11jof 24 PagelD #:2967

WERT I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sev-08308 Docuaent
: ]

 

 

 

“RTUEE |

 

HIA

uo) Tweuaday
TWiNaG

 

XE

. Of
ORAIOSaY

 

 

VwuHsday

DINITD |

 

{G20303q
“DSN

Siva
dSaq

 

 

a ,3u
A190

ANIVTAINIOD §

|

 

JWI LN3GISEY

 

Case: : 2:16

i

(807 {10D YS) 901 WHOd LSANDIY JDIAWIS HLWSH

01 PLSCUREADNED, ALOE 41d OMFS 4

ia

{aseaid deg isd ayeq aug’

 
 

 

 

 

 

 

 

 

i
Q
wy
Ee
a”
<8)
&
&
6
<
warden,
5
+
i
wth
aches,
a
feed .

 

#21571 Filed: 40/18/18 Page 12 of 24 PagélD #:2967

2c .

 

 

5 ~ why eee oP |
- 7 eilezig shag] ~ ey req) OS Seek
Q . ©

a d

Cc

 

Ey bat] g.&) sz fg foapsry ey oe Cy fof,
meypeayly |

 

3-cv-0830
yi

 

 

 

 

 

 

 

 

 

 

 

 

> “ i i + i ff

2 i t rat : ff : a ! : 4 } e

Oh 7 }ooys x eet RT) ¢ Siete Sy EP | og. woke

est Wuwdsad | Wweyaday o/mM Wada | 10203014 qLVG aay | : \
giSttN 1 HW JVLN3G | GaATosay 3INTO "DSN dS3u aivd LNIVICIIOD "dod god JAVN.UNICISae |
O ’

(807 j}0D 9915) 901 WHOS LSAND3Y JOIANTS HLIWSH (280914 98eg 40d 32 au0) |
DOLL ZAG UPD NCLPH LOA SPOVEDRH YEUUSD = _ivd

 

 
 

SpeTA” f Ae ey

   

acina Ag sasiaay ANB ‘ 4
:
i

‘ | :
a 4 1 \ |
i i i i | :

i
i
i

 

bo, | |

 

 

 

 

 

 

 

 

-1 Filed: 10/18/18)Page 13 bf 24 PagelD #:2967

D

\

sit
3
Pe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ly thq
iL ped” . | '
|
XL 7 i | : 1
Wo) | qwusgay | qwudgagy O/M Wwungazy | joso}oug ava aay | ! |
anit Hi WAN30 | GIAICSSY | DINTID | “DSN dS3u aiva | LNINIGINGD | HaGdi goa | ZINN LNSCIS3e |

 

 

Case: 1:16-cv-08302 Document #: 213

(BOT JOD 42S) DOT WeOd LSSNDIY FOIAWSS HLTWSH
DCL JELAPURED.DNGO HLOSAATSONRAD, Yous)

(aseajd a8eg sad ajeq aug’

QS /} Fe] R

 

aid
 

HB #:2967
i)

 

 

 

a SI bale -siP-ae i “SPP Sys SL Ay bales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DO LICE AWRIODNLP BLLOZ AOTSG VATES H YELM

he | | oo
gS | | ee, Sresefg sibrap pny Spt Cy
3 | | ick pared,
. a ahs she)
aficr | . IPE Sate rls
z poe nly
: a} fo Fee i
ge | cibulg Sibglg 9 i
oO
of ors iG
ahs —7 | Sihsafo italy FH Hy LalDles
a
Te
a : . ;
Yes | 7 shale spelg, fH PMY, DH bokeh
c
o *
& i ™ a my
5 ae | aya ey | doko
SRO ee a SH az ( PHhrle ee a vio
8 ko : 7 |sibalysibtlg py PSH kg genlsZlu.
oie) ye STH SIS PIRES FN Th BahaIg)
Suey | avewaaay ofn 1433 0203014 :
a ON TYLN3G aapiosau INI ‘ost ica siva ANIWIGWWO2 ‘dod ada JAIYN LN3OISSY |
» (607, [129 41S) 9O1 WOS LSANDIY FNAYIS HLIWSH —_—_(2sea1d eBeq sad ove aug*

 
 

 

sent TOV? JsaBeuey osinn Ag mala]ay Aye
i
gD

Va

 

 

qs PagelD #:2967

ly |

ye

 

G
4

\

 

Ly,

“oyvepoan

 

 

\

Yo,

oyna

aS

 

 

F' gpg EP 1

x

 

hoe. FA. _l Ape. fe PEK Ppl! gate

796

wee F

ay Mat OQ uapT

Prag pore DP

 

1

m

ey

bau

A

hungy pre ARTZ)

Ce py

 

 

 

pe

 

 

 

YY

"Caspase presage)

| sid

 

 

) fl

Boe ee .

 

i
1

ed

ag

Lr DF
WES PA)

 

38
z ©

saoeeef

i Wweyuaday
WLNIG

XI,
OM
GANTOSTA

: Twd'gday

 

 

WWHudsdau
OINTIO

JOzOIOIg

aiva G,938

 

 

 

 

“OSN

LOOT
PORy

Z #

 

 

 

d530 21¥9

LNIVIGIIOD

 

JIAVN LNSGISSS |

 

Case: 1:16-cv-08303

(BOT |J0D 4215) O71 WYOd LSSND3ZY JOIAWSS HLIWSH-

DOL 1efubdA Isa LOS A AacQV S23) yews

{aseajd adeg sad ajeq suc’

 
 

sen? f joseuew asanial Ag MALAY PP

|

 

{
|
!
I
1
|

Page 16 of GP abel #:2967 -

 

 

 

 

 

 

 

ro) | !
is af aibeyg) chug yf rabemey !
Se =

f
é

cibale sibelg TOI Le |

i

 

 

 

 

Documen

* i i |

P| Biba oes TF a

i

gi rch

 

 

 

 

 

 

 

 

-08303

i

meet if

4

ad

| iL , . i ail
| > |S ap BTS ep” Peet) GSA

 

  

(HSL wewavay | qyuUadaH ofM TWUUsdTY | }030z01g ziva | aoae | | |
379N HI Tinga | G3A10S3u SINITD | ‘SSN dSau “3Lva LNIVIGIAOD faded! god

 

 

AIAN LNSOtSau

 

 

 

 

 

 

Case: 1:16-cv

' (B07, /J22 42/5) BOT WOd LSANDAY JDIAMSS HLTWSH ——_(ese2id 28ed 18d 2320 Su!
DOLEZEPITMINGD.LOZ 4 “SAU SPB YH YEUIaD sto.

 
th

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(607 1129 4915) D901 WHOA LSANDTY JOAIS HLTWaH

JOLLf AP URYH Hoss HLOGS Mac Qefesy yeu]

(aseajd adeg jad ajeq aug

—S

 

Mm
co
oO
N
Sa SEELTILG] Aadeuet asinn Ag maiaay Ayleg
Q .
a ,
[@))
©
oO
xt.
N.
— ‘
Oo
~ .
a *
w
Do
©
oO
6
a
—
oO
a
—
- Oo
a |
TC
2
i
7
LO
|
N .
€ |
o i
©
c&
5
oO
°
Q .
G
roe)
7 SF
6 a) _
He asad) hatin
gel “jwuuagae | Twauaday O/M TWWuussay | josojoud 3LVG a,a3u “on YRTDS | Fe!
nny HIN TWLNzd | G3A10S3Y SINITD "SN day 4va LNIVI¢INOD f add goq AWYN LNGC1S3H
O :

aid

 

 
 

s}eHul

A

aseurly asinn Ag aainoy Aped 7

 

 

 

e 18 of 24 PagelD #:2967 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

neva

(607 ne 4215) 501 WHOA LSANDIY SDIATIS {13H
DOLL HEMAWALHLYGOPH.LOCD RIE OYFAH » jewed

SY/ |: Os £/
* AA Ue Yay Y,
: Aes, |
RY “A aSY/ "| 7 Ay,
oS Aepy i]
a : /
a oo : ry
27y 74 yr Le Ae.
5 g
So Ls 364}
SD | 4 he EF ny,
=i B 10
LQ
A 008
N Sy ge Las
= OD 7 SC, ce
a :
ay) | a An ‘9g %
g ae
8 .
3 At | . \ Ja,
oO ‘ *
sj TO *L
.. 7214 | iwusasay | qwuysaay O/M VWwodaasaa [e30} 04d aiva 0,044 ] :
a sinh] HIA TWALINsSd QFA1GSIY SINFID “OSN d$34 alva LNIVIdINOD | q0d goad JIAVN LNIGIS3Y
O . ;

{aseajd adeg sad azeq aug’

Sitsels wwd
 

 

 

“f

 

 

 

-1 Filed: po/4s/te Page 19 of 24 PagpID #:2967

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:16-cv-08303 Document #: 215

OGL I2MARAPD NAST 10791942 HYHSSH ?

 

EUta)

ery A. Phe smod ¢
- 45/f . (“to
/ “78 wre 17| Pe

. . XL
SHU) | twuuaday |  wuwaggy o/M ivuvaszu | jovoiad | ava a,34u i
SINN | HIN Twinad | aar10s3u 3INITD "DSN dsau alva LNIVIdNOD aod} soq__| AWN LNACIS2u

(507 /}2D 9215) DO1 WUOd LSANDAY JOIAUSS HLIWSH —_(@se278 eBed Jed area au0?
si | se/3 ivd
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MN

co

ca .

+ SERINE P YY Reve asing Ag aasiasy ‘eo 4A

Q : ,

QD ,

a 4 : | My FO

S/ | ao. 5 TTT ay

N | “OW ry OT i ‘ j es
OQ \ :

oO 4 . Aby

N yet : | c

Set f° als wird | 2 fre]
eo ayset |
oO” uo ] 8

a Co | Sp

2 / biol Bh he
a + fm a, i Lane i \. a
Sc NTAS 4p wi)
3. A 447 oy | Of
a | wrod WN) Of
La—t aay aor °

A | A PROT bb
| Alo STH) Fh Tee
c | . os 45! ‘ae * A
E || . : | 4
8 | ”) at A WAY @ qb he
a , ho usta TL
GQ } cy of POLS a

C9 , na wi u Gy .
8 a | A ike Vos wee) a, Hy
Le Sarge IUD | ity
ww !

— -- XL --

4 SHIT | iwuwsday | wowagsy osm Twuwasd" [O30}01q aLVG a,24u :

@ SinN HA] Twinad | a3a10say JINIID "DSN d53u aiva ANIVTAIWIOD 'dod aO0 JWVN ANFOtsay
© . . T

O |

(B07 {JOD Y91S) 901 INOS LSANDIY JDIAWTS HLIVIH
SOL FE SURG NGOHLO Zab iF 1b OWA BAY YeEw95D

 

{aseajd odeg Jad ajeq auQ’

 

sieelx
|

{

SEAN per Seve acinay Ag malay eee

”

 

 

 

 

b-1 Filed: 0/18/18 Page 21 bf 24 PadelD #:2967

 

 

a
J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A ATG WE
whe al az fang a a
ait . ) meee iy h "ey
3: f “ ot A omy G) i '
OF
a sy | yurad g i
Z uv a 4 j ’
ae f '
a - x1 - :
SRE] | qvuuaaau | qwendaagy o/m Twuusdgu | josoz014 ava 2
asin HIN TWLNad | G3A10S34y DINITD “DSN dsauy_ | 3iva LNIVTdINOD | !' aod aod JINVN LN3O!Sa8
§ —
| po. (607 1}09 9215) 901 uO ASANDIY SOIAWIS HLTVSH —_(ese014 a8eg 10d 20 2u0"
og os itd
SEM APY oaeuew asinn Ag a

 

 

 

 

>

 

 

 

 

Dogument p216-1 Filgd: 10/1908 Pagst22 of 24 PagPID #:2967

ye
/
aN

 

a
as

f\

A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O
% “he |
é :
> ~ i
eo |
| 7 XL 7
CPMU) | qvuuaiae | Wwuuaday O/M | TWHHESRuU | J020]01g aivd G.oay |
GS20N HIAI TWLN3G | GIAITOSAY GINITD “SSN dS34 diva ANIVId NOD d0d goa SaIWVN LNAGIS3Y
ae} 7 ? 7
O .
(B07 }]09 4315) 501 WYOd LSANDAY JOIAUTS HLTWAH = ((ese8id e8ed sed ie suo!

ashy yeh

DOL ISS WOO. NAOH. LOCA WE VEBSH 9

 

euwila)

 

-diva
ATRUGSS

pti

LEP

a

o

i FREMWOOTH E

ite
SERV

S

Kees!

_
ch

Car
LTT

‘Sick

oy

mal

WO

(

UES

rl

ms
im

g

Yet
ern
Se bo

i

Eris
EALTR

TPORM LOG

ECE

Case:,1:16

 

 

 

 

) COMPLAINT

 

(C¥s98303 Dasumentst: 215-fFiled: 10/18/18 Patyes23

 

Levee

 

 

 

 

 

 

 

   
Case:_1:16-cv-08303 Do

;

 
    

4 a

cument #: 21

  

10/18/18 Rage 24!of 24 PagelD #:2967

wtih ae a

   

    

 

    

 

   
  

 

 

 

 

e Manager

 

   

wat Low ile

 

me

a By Nurs

v

RES

 

 

 

fia

yy

 

i
b
Le
af
w

KC
i
|
a
per Daily Re

    

 

 

 

  

 

   

  
  
       
      
  
      

Ce!
e

t
t
Q

t

 

ER

ITH &
iJ

 

cs
-
rc
L.

Sq
&

Dw

 
  
  

 
  
  
 
 

        

‘ ‘3 ‘ &
MO So ay aa
aX he ae 4a
to aden he Be
ap ba os is

 

 

 

 

 

 

 

 

 

 

 
